BARRETT, J.
(concurring). I agree with Mr. Justice INGRAHAM that it was error to entirely exclude the testimony of Dr. Tsitchlowitz. I can see no reason why the plaintiff may not waive her privilege effectually by herself testifying to the information which she gave to her physician, to the details of the physical examination made by' that physician, and to the treatment which followed. What the statute seeks to preserve is the privacy of the person with reference to those physical conditions ascertainable *991only by a physician in the course of his employment, whether by personal examination or by confidential information given by the patient. The patient can most effectually, by his own testimony, draw aside 'the veil; and when he had done so there is no valid reason why the physician’s mouth should be closed. The unfairness of any other rule, and the undesirable results sure to follow from it, are well set forth by Mr. Justice INGRAHAM. It cannot be that a patient may testify to all the details of her physician’s examination and treatment substantially without danger of contradiction. I do not think that the court meant to intimate anything to the contrary in the Morris Case, 148 N. Y. 88, 42 N. E. 410. „ Opinion was there reserved as to the Marx Case, 56 Hun, 575, 10 N. Y. Supp. 159; and the Treanor Case, 28 Abb. N. C. 47, 16 N. Y. Supp. 536, was disapproved. The latter case was an extreme one. The plaintiff was struck by a bottle falling from the defendant’s structure. She described the effect of the. blow upon her; that she had a numb feeling in the head, accompanied with a discharge from the ear, sickness of the stomach, etc. This description of her condition and suffering, apart from any disclosure to a physician, and disconnected with any treatment, did not effect a waiver. She said nothing, so far as we can see from the report, with reference to her condition when actually under the doctor’s care, but simply stated that “a certain doctor had attended her, and had applied ice to her head to keep down the swelling.” This surely was not sufficient to open the door 'to her entire case. The doctor might well have been permitted to testify that he had or had not applied ice to her head, and that there was or was not a swelling there. He might even have been permitted to testify to the actual facts as they were presented to him at that particular time. But there his testimony should have stopped. A single detail of this description was insufficient to effect a general waiver. Here, however, the plaintiff went over the whole ground of her treatment in the hospital, and minutely detailed the precise condition of her leg, and what the physicians did with regard to it. The objection that Dr. Tsitchlowitz does not appear to have taken part in any of the operations upon the plaintiff seems unsubstantial. He did examine her, and the plaintiff’s testimony was by no means confined to the result of the operations. She stated fully and in detail the condition of her leg during the whole time she was at the hospital, both before and after the operations.
I also think that the judgment should be reversed upon the facts. The plaintiff’s theory is that the step was cracked at the time of the accident, and had been improperly repaired. She distinctly testifies, however, that it did not break till she stepped upon it. She says: “When I stepped on it, it was not already broken. It broke when I stepped on it.” She also says that she did not know the step was out of order before the accident,0that she never complained of it herself, and that she never heard that any one else ever did. In addition to this testimony, we have that of three other employés of the defendant who had occasion to use the step constantly. They all testify that it was not broken prior to the ac*992cident. One of these witnesses, and seemingly two, were not in the defendant’s employ at the time of the trial; and it is quite evident that they had no interest in stating anything but the truth. It is true that one of the witnesses (McKenzie) had -been in the defendant’s employ only about two weeks at the time of the accident, but during this period he had occasion to use the stairs “about twenty-five times a day.” The precise time that the other two witnesses had been with the defendant does not appear. They used the stairs three or four times a day or more. There is also the evidence of a fourth employe (who went into the defendant’s employ shortly before the accident, and left it before the trial) that he helped to mend the break, and that it looked like a new one. It was further proved conclusively by the plaintiff and others that no complaint was ever made to the defendant regarding the state of the stairs.
Against all this evidence is that of the witness Strolhiem, who says he passed over the stairs three time prior to the accident. He says that one of the steps, which he cannot locate exactly, was cracked, and had been braced up by a piece of iron resting upon the step next below. It is most improbable that the casual examination of this witness should have disclosed to him something which had escaped the attention of those who used the stairs constantly. His testimony was no support whatever, except in the plaintiff’s ■statement that the step was braced from below. But she distinctly states that it was not cracked, and it is most improbable that ■a brace would have been placed under an apparently sound step.
The argument that more of the employés who were with the defendant at the time of the accident might have been called as witnesses applies just as strongly to the plaintiff as to the defendant. If these old employés could have been reached, and their testimony would have been favorable to the plaintiff, it is certainly strange that she rested her case upon Strolhiem’s testimony. It cannot be said that the plaintiff proved by a fair preponderance of evidence that the step was cracked prior to the accident, and there is no pretense that the defendant had any means of knowing tha! the step was defective except from the presence of the crack. For these reasons, as well as those assigned by Justice INGE AH AM, the judgment should be reversed.